DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed a second RCE on 11 January 2022 thereby gaining entry of the Reply filed 29 December 2021.  In this Reply Applicant:
Amends independent claims 1,12, and 19 by rewording the storing step but such amendments have resulted in new grounds of rejection;
Deletes the last paragraph of claims 1, 12, and 19 that was the source of the 112(b) rejections thereby overcoming those rejections; and
Cancels claims 5, 10, and 16 and the subject matter recited therein from the claim set (e.g. limitations were not added to other claims).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pham Van (US-20200112717) and Zhu (US 2015/0208084).
Claim 1
In regards to claim 1, Pham Van discloses a method for video decoding in a decoder {Figs. 5, 8 video decoder 300, Fig. 10 decoding method}, comprising:
storing, in a first reference sample memory, reconstructed samples of a  reconstructed block of plural previously reconstructed blocks in a coding tree unit (CTU) of a picture, the first reference sample memory being configured to store at least one set of a number of luma samples and corresponding chroma samples of the reconstructed block, wherein the first reference sample memory does not store reconstructed samples of at least another one of the previously reconstructed blocks 
{decoded picture buffer DPB 314 (first reference sample memory), Fig. 8, paragraphs [0112]-[0113], [0121]-[0122], [0125] describing DPB 314 storing decoded 
As to the “not store” wherein clause, see paragraphs [0034]-[0036] in which a constrained search area of the IBC predictor blocks stored in the DPB 314 is limited to current CTU and K CTUs to the left of the current CTU which corresponds to K reconstructed blocks (sets), wherein K >= 0.  Furthermore, when K = 0 (and N=0) only the current CTU is stored in the DPB 314 as per [0035] such that the DPB 314 “does not store reconstructed samples of at least another one of the previously reconstructed blocks a portion of the current CTU 304A which, as can be seen from Fig. 3, that portion of the current CTU 304A (searched and stored in the DPB/first reference memory varies depending on the location of the current block 302 within the CTU 304A

    PNG
    media_image1.png
    564
    908
    media_image1.png
    Greyscale
};
storing reconstructed samples of the current block of the CTU of the picture in a second reference sample memory, the second reference sample memory being configured to store only one set of the number of luma samples and corresponding chroma samples of the current block {decoded picture buffer DPB 314, Fig. 8, paragraphs [0113], [0121]-[0122], and particularly [0125] describing DPB 314 storing constrained search area of the IBC predictor blocks stored in the DPB 314 is limited to current CTU and K CTUs to the left of the current CTU which corresponds to K reconstructed blocks (sets), wherein K >= 0.  Furthermore, when K = 0 (and N=0) only the current CTU is stored in the DPB 314 as per [0035]. This search area is stored by the second reference sample memory (DPB 314) as indicated by paragraph [0034] which seeks to reduce the size of the reference buffer of the decoder (the DPB 314) by restricting the search area when selecting IBC predictor blocks.  As to luma and corresponding chroma samples, see paragraphs [0035], [0081], [0108]}; and
reconstructing a current sub-block in the current block using an intra block copy (IBC) mode based on the reconstructed samples stored in the first reference sample memory or or the stored reconstructed samples of a reference sub-block of the current block {See paragraphs [0005], [0034]-[0036] for IBC block search (IBC mode).  For reconstructing see Fig. 8, reconstruction unit 310, paragraphs [0112], [0118], [0123]}.
Although Pham Van restricts the search area and the corresponding storage of the restricted search area such that the first reference memory does not store reconstructed samples from adjacent CTUs, Pham Van is not relied upon to disclose 
not storing reconstructed samples of at least another one of the previously reconstructed blocks in the CTU of the picture.  In other words, Pham Van restricts the search area to only the current CTU (K=0), this search area does not appear to be restricted to a sub-area within the current CTU (“the CTU of the picture”, as claimed) from the same CTU are not stored in the first reference memory.
	Zhu (US 2015/0208084) is a highly analogous reference from the same field of video coding/decoding applying intra block copy (IBC) which also solves the same problem of reducing the size of the reference sample memory by restricting the search range.  See abstract, Figs. 8, 10 (encoder) 11 (decoder), 21b (horizontally biased search range), 21d-e (vertically biased search range), 22, 23 (scan order), [0006], [0131], [0155], and cites below.
	Zhu also teaches storing, in a first reference sample memory, reconstructed samples of a  reconstructed block of plural previously reconstructed blocks in a coding tree unit (CTU) of a picture, the first reference sample memory being configured to store at least one set of a number of luma samples and corresponding chroma samples of the reconstructed block, wherein the first reference sample memory does not store reconstructed samples of at least another one of the previously reconstructed blocks in the CTU of the picture and wherein location of the at least another one of the previously reconstructed blocks not stored in the first reference sample memory is based on a location of a current block of the CTU 
{see Figs. 21b (horizontally biased search range), 21d-e (vertically biased search range) and Section X Constraining BV Search Range for Intra BC Prediction in [0213]-[0223] disclosing constraining the search range to the current CTB.  [0213]-[0214] motivates restricting the search range (and corresponding storage of reconstructed samples in the reference sample memory) including the “smaller search ranges” in [0220]-[0223] that include search ranges restricted to within the current CTB, portion of the current block (current CTU) 2120 sub-region.  In other words, Fig. 21b illustrates that only the cross-hatched area within the current block 2120 is searched and stored such that reconstructed samples outside the cross-hatched area and within the current block 2120 are not stored.}

    PNG
    media_image2.png
    416
    516
    media_image2.png
    Greyscale

See also Figs. 21d-e (vertically biased search range) that also individual and collectively read on the claimed “not stored” language by restricting the search area (and corresponding reference sample storage) to the cross-hatched area within the current block 2120 and thereby excluding from storage the previously reconstructed areas of the current CTB 2120 that are outside the cross-hatched area}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Pham Van’s IBC search area restriction from current CTU to a sub-area of the current CTU as taught by Zhu such that Pham Van’s storage, in a first in the CTU of the picture as taught by Zhu and such that the location of the at least another one of the previously reconstructed blocks not stored in the first reference sample memory is based on a location of a current block of the CTU as also taught by Zhu because further restricting the search area and not storing other reconstructed samples in the same CTU reduces decoder complexity by reducing the size the reference sample memory as motivated by Pham Van in [0034]; because vertically and/or horizontally oriented search ranges results in a smaller search range particularly for horizontally or vertically oriented content as motivated by Zhu in [0220]-[0222]; because Zhu also motivates constraining the search range to reduce the complexity and increase memory access speed for intra BC prediction during encoding and decoding in [0213]-[0214], [0217].
Claim 3 
In regards to claim 3, Pham Van suggests that a maximum size of the first reference sample memory is limited to a size of two sets of the luma samples and the corresponding chroma samples {decoded picture buffer DPB 314, Fig. 8, paragraphs [0113], [0121]-[0122], and particularly [0125] describing DPB 314 storing reconstructed samples of a current picture block.  As to “store only one set”, see paragraphs [0034]-[0036] in which a constrained search area of the IBC predictor blocks stored in the DPB current CTU and K CTUs to the left of the current CTU which corresponds to K reconstructed blocks (sets), wherein K >= 0.  By setting K = 2 there would be two sets of samples for reconstructed blocks stored by the first reference sample memory (DPB 314).  Furthermore, paragraph [0034] indicates seeking to reduce the size of the reference buffer of the decoder (the DPB 314) by restricting the search area when selecting IBC predictor blocks. 
Although Pham Van does not specifically mention limiting the maximum size of the first reference sample memory (DPB 314) it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Pham Van to set such a maximum size limit because there is no need to store more than 2 sets of samples when K = 2 and Pham Van mentions the desirability of using a reduced search area, resulting in fewer stored samples in [0034] and [0135] which speeds up the search within this limited size memory due to the restricted search area thus reduces the complexity of the encoding/decoding process and/or because doing so reduces memory transfer times and speeds the decoding process and/or because merely combines prior art elements according to known methods to yield predictable results.
Claim 9
In regards to claim 9, Pham Van discloses storing reconstructed samples of another reconstructed block of the picture in the first reference sample memory, a size of the other reconstructed block not exceeding one set of the number of luma samples and corresponding chroma samples {decoded picture buffer DPB 314, Fig. 8, paragraphs [0113], [0121]-[0122], [0125] describing DPB 314 storing decoded pictures constrained search area of the IBC predictor blocks stored in the DPB 314 is limited to current CTU and K CTUs to the left of the current CTU which corresponds to K reconstructed blocks (sets), wherein K >= 0.  Furthermore, when K = 0 (and N=0) only the current CTU is stored in the DPB 314 as per [0035] thus satisfying “not exceeding one set”}; and
reconstructing the current sub-block in the current block using the IBC mode based on the stored reconstructed samples of the reference sub-block of the reconstructed block, the stored reconstructed samples of a reference sub-block of the other reconstructed block, or the stored reconstructed samples of the reference sub-block of the current block {see Fig. 8, reconstruction unit 310, paragraphs [0112], [0118], [0123]}.
Claims 12, 14, and 19
The rejection of method claims 1 and 3 above applies mutatis mutandis to the corresponding limitations of apparatus claims 12 and 14, respectively.   Apparatus .

Claims 4, 6, 7, 8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pham Van and Zhu as applied to claim 1 above, and further in view of Xu (X. Xu, S. Liu, T.-D. Chuang and S. Lei, ’’Block Vector Prediction in Intra Block Copy for HEVC Screen Content Coding”, Data Compression Conference (DCC), April 2015).
Claim 4
In regards to claim 4, Pham Van discloses wherein
the CTU is partitioned into one or more non-overlapping blocks, the one or more non-overlapping blocks including the current block {see paragraphs [0004], [0058] and and Fig. 6B}, and

Xu teaches the reconstructed block is determined based on a location of the current block relative to the CTU and a decoding order of the one or more non-overlapping blocks {see section 4 including that the coding order (e.g. zig zag) affects which blocks are available to be the reconstructed block (to which the BV points).  Also, section 3.3 teaches default BV candidates (reconstructed block locations) that are relative to the current block such that “based on a location of the current block relative to the CTU” is satisfied.  Furthermore, for IntraBC the BV can only point to the already reconstructed area as discussed in section 2.4 which means than only those blocks that have already been reconstructed according to the coding order are available for IntraBC.}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that the reconstructed block is determined based on a location of the current block relative to the CTU and a decoding order of the one or more non-overlapping blocks as taught by Xu because using spatially adjacent neighboring candidates for the reconstructed block provides better performance as motivated by Xu in section 41 and the candidates must be available (based on coding order) for IntraBC as motivated by Xu in section 2.4 and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 6
In regards to claim 6, Pham Van is not relied upon to disclose but Xu teaches
when the current block is a top-right block of the CTU or a bottom-left block of the CTU, the reconstructed block is determined to be a top-left block of the CTU {Xu teaches, in section 3.3, preset default (block vectors) BVs that point to the reference picture (reconstructed block used as a reference for IntraBC).  These default BVs are defined relative to the current CU position including relative positions of           (-2CU_width, 0); (0, -2CU_height); and (-CU_width, -CU_height) relative to the current (-CU_width, 0) would point from the top-right block (current CTU) to the top-left block (reconstructed block) of the CTU. Likewise, when the current block is at the bottom-left block the BV, e.g. (0, -CU_height) would point from the bottom-left block to the top-left block (reconstructed block) of the CTU.}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that when the current block is a top-right block of the CTU or a bottom-left block of the CTU, the reconstructed block is determined to be a top-left block of the CTU as taught by Xu because doing merely combines prior art elements according to known methods to yield predictable results.
Claim 7
In regards to claim 7, Pham Van is not relied upon to disclose but Xu teaches wherein
when the current block is a bottom-right block of the CTU, the reconstructed block is determined to be a top-right block of the CTU {Xu teaches, in section 3.3, preset default (block vectors) BVs that point to the reference picture (reconstructed block used as a reference for IntraBC).  These default BVs are defined relative to the current CU position including relative positions of  (-2CU_width, 0); (0, -2CU_height); and (-CU_width, -CU_height) relative to the current block.  Moreover, by pointing to a reconstructed block with BV vector of magnitude (-CU_width), the reconstructed block (0, -CU_height) would point from the bottom-right block to the top-right block (reconstructed block) of the CTU.}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that when the current block is a bottom-right block of the CTU, the reconstructed block is determined to be a top-right block of the CTU as taught by Xu because doing merely combines prior art elements according to known methods to yield predictable results.
Claim 8
In regards to claim 8, Pham Van is not relied upon to disclose but Xu teaches
wherein when the current block is a bottom-left block of the CTU, the reconstructed block is determined to be a top-right block of the CTU {Xu teaches, in section 3.3, preset default (block vectors) BVs that point to the reference picture (reconstructed block used as a reference for IntraBC).  These default BVs are defined relative to the current CU position including relative positions of  (-2CU_width, 0); (0, -2CU_height); and (-CU_width, -CU_height) relative to the current block.  Moreover, by pointing to a reconstructed block with BV vector of magnitude (-CU_width), the reconstructed block would be in a same (the) CTU.   As such when the current block is at the bottom-left block the BV, e.g. (-CU_width, -CU_height) would point from the bottom-left block to the top-right block (reconstructed block) of the CTU.}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Claims 15 and 17
The rejection of method claims 4 and 9 above applies mutatis mutandis to the corresponding limitations of apparatus claims 15 and 17, respectively.   Apparatus elements have been cited above.  In addition, Pham Van discloses the additionally recited “processing circuitry” of base claim 12 {see paragraph [0054]}.


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pham Van and Zhu as applied to claims 1 and 12 above, and further in view of Pang (US 2015/0373358 A1).
Claim 2
In regards to claim 2, Pham Van discloses wherein each of the at least one set of the luma samples of the reconstructed block and the one set of the luma samples of the current block is 
 Pang is a highly analogous method and system for intra-block copy video coding {abstract, Figs. 5, 6, 9, paragraph [0008]}.  Pang also teaches that the reconstructed 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to use a different size coding unit such that each of the at least one set of the luma samples of the reconstructed block and the one set of the luma samples of the current block is 64x64 luma samples as taught by Pang because the coding unit size (and number of luma samples) is a variable parameter having a range of values including 64x64 and because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 13
The rejection of method claim 2 above applies mutatis mutandis to the corresponding limitations of claim 13.  Apparatus elements have been cited above and the additional limitation of “processing circuitry” in antecedent base claim 12 is also addressed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwon (US 2014/0301465) discloses a restricted search area for IBC for an LCU (CTU) in which the search area is a sub-region of the current CTU and thus also reads on the “not store” wherein clause added to the independent claims with the second RCE.  See Fig. 6 (copied below) and [0063]-[0068].

    PNG
    media_image3.png
    606
    823
    media_image3.png
    Greyscale

Chuang (US20190222859 A1) discloses Intra block copy in which the luma and chroma blocks of the current image are coded using a same coding unit structure.  See abstract, Fig. 12, [0016] and in which only part of the current picture is used as the reference picture per [0018].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486